[Cite as Papadimoulis v. Cuyahoga Cty. Aud., 2012-Ohio-925.]




            Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                      No. 97023



                               ALEX PAPADIMOULIS

                                                          PLAINTIFF-APPELLANT

                                                    vs.

              CUYAHOGA COUNTY AUDITOR, ET AL.
                                                          DEFENDANTS-APPELLEES




                                  JUDGMENT:
                            REVERSED AND REMANDED


                                Administrative Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-750765

        BEFORE: Stewart, P.J., Jones, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                         March 8, 2012
ATTORNEY FOR APPELLANT

Dean W. Van Dress
Van Dress Legal Group Co., LLC
The Bank of Berea Building
46 Front Street
Berea, OH 44017


ATTORNEYS FOR APPELLEES

William D. Mason
Cuyahoga County Prosecutor

BY: Saundra J. Curtis-Patrick
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas, the

appellant’s brief, and oral argument by appellant’s counsel. Alex Papadimoulis appeals

from a Common Pleas Court affirmance of a Board of Revision decision that refused to

overturn a real property valuation by the county auditor. Papadimoulis argues that he

submitted proof of the property’s value with evidence that he recently bought it in an

arm’s length transaction.

       {¶2} We conclude that the court erred by affirming the Board of Revision’s

decision because there was no evidence of any kind to support that decision. At no point

in the appeals process of this case, before both the common pleas court and this court, has

the auditor appeared to defend the valuation. On this basis alone we can reverse the

court’s judgment because App.R. 16(C) permits us to accept Papadimoulis’s statement of

the facts and issues as correct and reverse the judgment if his brief “reasonably appears to

sustain such action.” Papadimoulis’s brief cites to evidence that he submitted to the

Court of Common Pleas showing that he purchased the property in an arm’s length

transaction.   R.C. 5717.03 states that under such circumstances, the auditor “shall

consider the sale price of such tract, lot, or parcel to be the true value for taxation

purposes.”

       {¶3} The county auditor did not appear before the Court of Common Pleas, so

there was no evidence of any kind to support the board’s decision. The court recognized
this, but cited W. Industries, Inc. v. Hamilton Cty. Bd. of Revision, 170 Ohio St. 340, 342,

164 N.E.2d 741 (1960), for the proposition that the auditor and the board are not

“required to present any evidence.”

       {¶4} In Colonial Village Ltd. v. Washington Cty. Bd. of Revision, 123 Ohio St.3d

268, 2009-Ohio-4975, 915 N.E.2d 1196, the Ohio Supreme Court acknowledged that the

“rules” that apply in valuation cases are: (1) the party challenging the board of revision’s

decision at the board of tax appeals has the burden of proof to establish its proposed value

as the value of the property, and (2) the board of revision (or auditor) bears no burden to

offer proof of the accuracy of the appraisal on which the county initially relies, with the

result that the board of tax appeals is justified in retaining the county’s valuation of the

property when an appellant fails to sustain its burden of proof at the board of tax appeals.

Id. at ¶ 23.   Those rules were, however, subject to a narrow exception when “the

developed record before the [board of tax appeals] affirmatively negated the validity of

the county’s valuation of the property.” Id. at ¶ 24, citing Dayton–Montgomery Cty. Port

Auth. v. Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, 865

N.E.2d 22, ¶ 15.

       {¶5} Papadimoulis offered significant evidence to show that he purchased the

property in a voluntary arm’s length transaction in a recent sale.          This evidence

contradicted the board’s determination. With the absence of any evidence offered in

rebuttal by the auditor, the court had no basis for affirming the board.
      {¶6} The first assignment of error is sustained. The second assignment of error,

relating to the board’s failure to give notice of the valuation hearing, is moot. App.R.

12(A)(1)(c). This cause is remanded to the court with instructions to enter judgment

valuing the subject property in the amount of $52,781.74 as prayed for in the notice of

appeal from the decision of the Board of Revision.

      {¶7} This cause is reversed and remanded for proceedings consistent with this

opinion.

      It is ordered that appellant recover of   appellees his costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

LARRY A. JONES, SR., J., and
KENNETH A. ROCCO, J., CONCUR